Title: To Benjamin Franklin from William Bingham, 7 August 1777
From: Bingham, William
To: Franklin, Benjamin


Dear Sir,
St Pierre M[ar]t[ini]que August 7th 1777
The Gentleman who will have the Honor of delivering you this Letter is Monsr. de Karsaint, who commands one of his Majesty’s Armed Vessels that has been Some time past Stationed in these Seas. He is a particular Friend of the General’s and of mine and has Strongly importuned me for a Letter of Introduction to you. Particular Circumstances would not permit me to refuse him. I hope you will excuse the Liberty I take and thereby confer a favor on Dear Sir Your obedient humble Servant
Wm Bingham
 
Notation: W. Bingham Aug 7 77. St Pierre.
